Name: Decision of the EEA Joint Committee No 148/1999 of 5 November 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  transport policy;  organisation of transport;  information technology and data processing
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(23)Decision of the EEA Joint Committee No 148/1999 of 5 November 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0045 - 0046Decision of the EEA Joint CommitteeNo 148/1999of 5 November 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 11/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Council Regulation (EC) No 323/1999 of 8 February 1999 amending Regulation (EEC) No 2299/89 on a code of conduct for computer reservation systems (CRS)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Point 63 (Council Regulation (EEC) No 2299/89) in Annex XIII to the Agreement shall be amended as follows:1. The following indent shall be added:"- 399 R 0323: Council Regulation (EC) No 323/1999 of 8 February 1999 (OJ L 40, 13.2.1999, p. 6)."2. The words "for the application of Article 6(5), Article 7(3), (4) and (5), Articles 11 to 21a and Article 23(2)" in the first subparagraph of the adaptation shall be replaced by "for the application of Article 7(3), (4) and (5) and Articles 11 to 21a".Article 2The texts of Regulation (EC) No 323/1999 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 35, 10.2.2000, p. 42.(2) OJ L 40, 13.2.1999, p. 6.